DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2021.
Applicant's election with traverse of Invention I in the reply filed on 07/28/2021 is acknowledged.  The traversal is on the ground(s) that claims 11-17 do not pose a serious search burden due to overlapping elements.  This is not found persuasive because claims 11-17 are directed to a process of using the invention which can be used in a different product as explained in the requirement to elect mailed 06/03/2021. Applicant is reminded that a rejoinder is possible upon allowance of the apparatus claims.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 4941497 issued to Prather.

Regarding claim 1,
	Prather discloses a subject support apparatus (Prather: Abstract see FIG. 1 (10)) comprising: an upper portion comprising: a vest (Prather: FIG. 1 (20)) having a first end and a second end; (Prather: FIG. 1 (62) wherein the left and right side of the jacket may be interpreted as first and second ends) a closure mechanism configured to couple the first end of the vest to the second end of the vest from a bottom end of the best to a top end of the vest to form a closed loop; (Prather: FIG. 1 (66) see also col. 3 lines 23-25 when the vest is fastened, a closed loop is formed.) and a pair of should straps extending from the vest; (Prather: FIG. 1 (70) see also col. 3 lines 25-27 “The torso component 20 can be attached to the top structure 26 by any desired means such as straps 70.”) and a lower portion comprising a seat piece having a first end and a second end, and a pair of loop straps extending from the first end and the second end of the seat piece. (Prather: see annotated figure below)

    PNG
    media_image1.png
    659
    792
    media_image1.png
    Greyscale


Regarding claim 2,
	Prather discloses the subject support apparatus of claim 1, wherein the lower portion does not couple to the upper portion. (Prather: FIG. 1 see how the lower portion does not couple to the upper portion.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather in view of U.S. Patent No. 4905989 issued to Colvin.

Regarding claim 3,
	Prather discloses the subject support apparatus of claim 1.
Prather does not appear to disclose wherein the closure mechanism comprises a zipper
	However, Colvin discloses wherein the closure mechanism comprises a zipper. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have eliminated the use of straps and would have resulted in a quicker and more efficient way of closing the vest of Prather in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 5,
the subject support apparatus of claim 1.
Prather does not appear to disclose wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest.
	However, Colvin discloses wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have eliminated the use of straps and would have resulted in a quicker and more efficient way of closing the vest of Prather in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather in view of U.S. Patent No. 2327671 issued to Rupprecht.

Regarding claim 4,
	Prather discloses the subject support apparatus of claim 1.
Prather does not appear to disclose wherein each of the pair of the loop straps is non-releasably coupled to the seat piece of the subject support apparatus.
	However, Rupprecht discloses wherein each of the pair of the loop straps is non-releasably coupled to the seat piece of the subject support apparatus. (Rupprecht: page 2 lines 22-23 “The snap fasteners 120 are snapped into loops 130 which may be built into the trunks.”)

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather in view of U.S. Publication No. 20160367429 issued to Dolce.

Regarding claim 6,
	Prather discloses a subject support apparatus (Prather: Abstract see FIG. 1 (10)) comprising: an upper portion comprising: a vest (Prather: FIG. 1 (20)) having a first end and a second end; (Prather: FIG. 1 (62) wherein the left and right side of the jacket may be interpreted as first and second ends) a closure mechanism configured to couple the first end of the vest to the second end of the vest from a bottom end of the best to a top end of the vest to form a closed loop; (Prather: FIG. 1 (66) see also col. 3 lines 23-25 when the vest is fastened, a closed loop is formed.) and a pair of should straps extending from the vest; (Prather: FIG. 1 (70) see also col. 3 lines 25-27 “The torso component 20 can be attached to the top structure 26 by any desired means such as straps 70.”) and a lower portion comprising a seat piece having a first end and a second end, and a pair of loop straps extending from the first end and the second end of the seat piece. (Prather: see annotated figure below)

    PNG
    media_image1.png
    659
    792
    media_image1.png
    Greyscale


… a sling bar comprising at least two hooks to receive … the pair of loop straps. (Prather: FIG. 1 (38, 50))
Prather does not appear to disclose a sling bar comprising at least two hooks to receive the pair of shoulder straps … and a lift mechanism coupled to the sling bar.
However, Dolce discloses a sling bar comprising at least two hooks to receive the pair of shoulder straps … and a lift mechanism coupled to the sling bar. (Dolce: see annotated figure below)

    PNG
    media_image2.png
    704
    556
    media_image2.png
    Greyscale


It would have been obvious for one having ordinary skill in the art to modify the device of Prather to contain a sling bar with two hooks for the shoulder straps and a lift mechanism as taught by Dolce since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a device ready for improvement since the lift mechanism would allow for “supporting a selectable portion (e.g., percentage) of the weight of a person or patient” and the hooks of this invention would have provided more stability than that of Prather in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 7,
	The Prather/Dolce combination discloses the subject support system of claim 6, wherein the lower portion does not couple to the upper portion. (Prather: FIG. 1 see how the lower portion does not couple to the upper portion.)

Regarding claim 8,
	The Prather/Dolce combination discloses the subject support system of claim 6.
Prather does not appear to disclose wherein the lower portion releasably couples to the upper portion.
	However Dolce discloses wherein the lower portion releasably couples to the upper portion. (Dolce: [0020] “Leg support such as the separate leg bands 350 are releasably suspended using straps and buckles to connect the leg supports to the abdominal support 330 and/or the straps 250.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Prather to have the lower portion that is releasably coupled to the upper portion as taught by Dolce since the modification would have resulted in a safety measure should the loops of Prather fail the lower portion would still be coupled to the upper portion which is coupled to the sling bar.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather and Dolce further in view of U.S. Patent No. 4905989 issued to Colvin.

claim 9,
	The Prather/Dolce combination discloses the subject support system of claim 6.
Prather does not appear to disclose wherein the closure mechanism comprises a zipper
However, Colvin discloses wherein the closure mechanism comprises a zipper. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have eliminated the use of straps and would have resulted in a quicker and more efficient way of closing the vest of Prather in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
The Prather/Dolce combination discloses the subject support system of claim 6.
Prather does not appear to disclose wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest.
	However, Colvin discloses wherein the upper portion is free of straps extending from the first end of the vest and/or the second end of the vest. (Colvin: FIG. 2 see also col. 3 lines 12-15)
	It would have been obvious for one having ordinary skill in the art to substitute the closure mechanism of Prather with the closure mechanism of Colvin since doing so would have eliminated the use of straps and would have resulted in a quicker and more efficient way of closing the vest of Prather in which one of ordinary skill in the art would have recognized as a predictable result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/13/2021